 ANSARI ABRASIVES MANIFACTURIN(; COMPANYAnsari Abrasives Manufacturing Company, Inc. andInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW). Case 18-CA-6315November 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JNKINSAND PENEI.I.OUpon a charge filed on July 3, 1979, by Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW),herein called the Union, and duly served on AnsariAbrasives Manufacturing Company, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 18, issued a complaint on July 25,1979, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 25, 1979, fol-lowing a Board election in Case 18-RC-12095, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about May 29, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, and to providethe Union with information regarding employeewages and benefits, although the Union has requestedand is requesting it to do so. On August 2, 1979, Re-spondent filed its answer to the complaint admittingin part, and denying in part, the allegations in thecomplaint, and asserting certain affirmative defenses.Respondent admits that it meets the Board's jurisdic-tional standards and that the Union is a labor organi-zation within the meaning of the Act. It admits thatthe Union was certified and has requested Respon-dent to bargain with it and to supply certain informa-l Official notice is taken of the record in the representation proceeding.Case 18-RC-12095, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended SeeLTV Electrosystem, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.19681; Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Inrerivpe Co. v. Penello, 269 F.Supp. 573 (D.C Va 1967):Follett Corp., 164 NI.RB 378 (1967). enfd. 397 F.2d 91 (7th Cir 1968); Sec9(d) of the NRA, as amendedtion, and that Respondent has failed to do so. Re-spondent denies the conclusory 8(a)(5) and (I)allegations, and alleges that the Board's failure andrefusal to afford it a fair and impartial hearing on thealleged misconduct of the Union were improper as amatter of law and therefore the complaint should bedismissed. Respondent also contends that the unit al-leged in the complaint is not a unit appropriate forthe purposes of collective bargaining within themeaning of the Act.On August 29, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on September 6, 1979,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnion's certification on the basis of certain preelec-tion conduct by the Union which Respondent allegesimproperly influenced the results of the election.2Review of the record herein reveals that in Case18 RC-12095 the petition was filed by the Union onOctober 24, 1978. On November 21, 1978, a Stipula-tion for Certification Upon Consent Election was ap-proved by the Regional Director and the election wasconducted on December 1, 1978. On December 8,1978, Respondent filed timely objections to the elec-tion, which the Regional Director overruled in theirentirety on January 26, 1979. Pursuant to timely ex-ceptions to the Regional Director's report on objec-tions, on May 25, 1979, the Board issued a Decisionand Certification of Representative (not published involumes of Board Decisions), in which it adopted theRegional Director's findings and recommendationsand certified the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit.'2 More particularly Respondent alleges. inter alaa, that supervisory em-ployees initiated union activity and participated in the Union's organization-al campaign and that union agents made mlsrepresentatlons and threatsaffecting the results of the electionI In its response to the Notice To Show Cause, Respondent has requestedthat this case he referred to the Regional Director for a heanng. In overrul-ing Respondent's objections in Case 18 RC 12095, the Bard necessarilyfound that there were no issues of fact or law warranting a hearing246 NLRB No. 71479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAnsari Abrasives Manufacturing Company, Inc., aMinnesota corporation with offices and places ofbusiness in Brooklyn Center, Minnesota, has been en-gaged in the manufacture and distribution of grindingwheels. During the calendar year ending December31, 1978, Respondent, in the course and conduct of itsbusiness operations, sold and shipped from its Brook-lyn Center, Minnesota, facilities products, goods, andmaterials valued in excess of $50,000 directly topoints outside the State of Minnesota.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica (UAW), is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitute'See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).a unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees at the Respondent's4811 Dusharme Drive and 3400-48th AvenueNorth, Brooklyn Center, Minnesota facilities;excluding office clerical employees, managerialemployees, guards and supervisors as defined inthe Act.2. The certificationOn December 1, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 18, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on May 25, 1979, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request and Refusal To BargainCommencing on or about May 29, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit and to provide certain infor-mation. Commencing on or about May 29, 1979, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit, and has refused to provide the Union with therates and the job classifications of unit employees; theannual wages received by unit employees during1978-79; the Employer's contributions per hour tounit employee health and life insurance policies; fi-nancial information concerning any pension or profit-sharing plans covering unit employees; and the lengthof service, sex, and age of unit employees. The infor-mation requested was and is relevant to the Union'sduty and function of acting as the collective-bargain-ing representative of the employees in the aforemen-tioned appropriate unit.5Accordingly, we find that Respondent has, sinceMay 29, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and refused to furnish the information requestedby the Union, and that, by such refusal, RespondentSee Westinghouse Electric Corporation, 239 NLRB 106 (1978); Borden,Inc., Borden (hemical Division, 235 NLRB 982 (1978).480 ANSARI ABRASIVES MANUFACTURING COMPANYhas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE FFECT OF IHIE UNFAIR L.AB()R PRA(I('IISUPON ()ONMMR(TThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDI)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreementand provide the Union with the information re-quested.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964): BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Ansari Abrasives Manufacturing Company,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica (UAW), is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees at the Respondent's 4811Dusharme Drive and 3400 48th Avenue North,Brooklyn Center, Minnesota, facilities; excluding of-fice clerical employees, managerial employees,guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since May 25, 1979. the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 29, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By its failure and refusal to provide the Unionwith the rates and the job classifications of unit em-ployees: the annual wages received by unit employeesduring 1978-79; the Employer's contributions perhour to unit employee health and life insurance poli-cies: financial information concerning any pension orprofit-sharing plans covering unit employees; and thelength of service, sex, and age of unit employees, Re-spondent has engaged in and is continuing to engagein unfair labor practices in violation of Section 8(a)(5)and (1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Ansari Abrasives Manufacturing Company, Inc.,Brooklyn Center, Minnesota, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union,United Automobile, Aerospace and Agricultural Im-plement Workers of America (UAW), as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time productionand maintenance employees at the Respondent's4811 Dusharme Drive and 3400 48th Avenue481 DECISIONS OF NATIONAL LABOR RLATIONS BARDNorth, Brooklyn Center, Minnesota facilities;excluding office clerical employees, managerialemployees, guards and supervisors as defined inthe Act.(b) Failing and refusing to provide the Union withthe rates and the job classifications of unit employees:the annual wages received by unit employees during1978-79; the Employer's contributions per hour tounit employee health and life insurance policies: fi-nancial information concerning any pension or profit-sharing plans covering unit employees; and the lengthof service, sex, and age of unit employees.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(h) Upon request, provide the Union with the in-formation requested above.(c) Post at its places of business in Brooklyn C('en-ter, Minnesota, copies of the attached notice marked"Appendix."6Copies of said notice, on forms pro-vided by the Regional Director for Region 18, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNo1 l(L1 To EMPI(o)Yi:LSPosTIlD BY ORDI)IR OF IiINAII()NAI. LABOR REI.AII()NS BOARI)An Agency of the United States GovernmentW. WILL. NOI refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment with Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica (UAW). as the exclusive representative of theemployees in the bargaining unit described be-low.WlI: .II NO i refuse to provide the Union withthe inf'ormation and data it requested pertainingto rates of' pay, benefits, and length of' service,sex, and age of' unit employees.Wi: WILL. NOt in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wl wn111.. upon request, bargain with theahove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, ift' an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time productionand maintenance employees at the Employer's4811 Dusharme Drive and 3400-48th AvenueNorth, Brooklyn Center, Minnesota facilities;excluding office clerical employees, managerialemployees, guards, and supervisors as definedin the Act.WE WIlL., upon request, provide the Unionwith the rates and the job classifications of unitemployees; the annual wages received by unitemployees during 1978-79; the Employer's con-tributions per hour to unit employee health andlife insurance policies; financial information con-cerning any pension or profit-sharing plans cov-ering unit employees; and the length of service,sex, and age of unit employees.ANSARI ABRASIVES MANUFACTURING COM-PANY, INC.482